Case: 14-10164      Document: 00512922776         Page: 1    Date Filed: 02/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10164
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 2, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROSALIO SANCHEZ SALAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-96-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Rosalio Sanchez Salas appeals his 71-month sentence of imprisonment
imposed following his guilty-plea conviction of illegal reentry into the United
States after deportation. He argues that the district court characterized his
prior Texas conviction for indecency with a child by contact as a crime of
violence under U.S.S.G. § 2L1.2 based solely on the presentence report and
without the documentation required by Shepard v. United States, 544 U.S. 13


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10164    Document: 00512922776      Page: 2   Date Filed: 02/02/2015


                                 No. 14-10164

(2005). Because Sanchez Salas did not challenge the 16-level enhancement on
these grounds in the district court, we review only for plain error. See United
States v. Chavez-Hernandez, 671 F.3d 494, 498-99 (5th Cir. 2012). To establish
plain error, Sanchez Salas must show a forfeited error that is clear or obvious
and that affects his substantial rights. See Puckett v. United States, 556 U.S.
129, 135 (2009).     If Sanchez Salas makes such a showing, we have the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      After Sanchez Salas filed his appeal, the Government supplemented the
record with a number of documents relating to Sanchez Salas’s prior
conviction. See United States v. Garcia-Arellano, 522 F.3d 477, 480 n.1 (5th
Cir. 2008). The indictment and the order on Sanchez Salas’s plea of guilty
demonstrate that he was convicted of the second degree felony of indecency
with a child by contact, a violation of Texas Penal Code § 21.11(a)(1). See TEX.
PENAL CODE § 21.11(a)(1), (d); United States v. Elizondo-Hernandez, 755 F.3d
779, 781 (5th Cir. 2014). We have previously held that a conviction under
§ 21.11(a)(1) is a crime of violence for purposes of § 2L1.2. See Elizondo-
Hernandez, 755 F.3d at 781. Sanchez Salas, therefore, has failed to show a
clear or obvious error in the district court’s application of the 16-level
enhancement. See Puckett, 556 U.S. at 135 (2009). Because he has failed to
show error, we do not consider the remaining elements of the plain error
analysis. See Garcia-Arellano, 522 F.3d at 481. The judgment of the district
court is AFFIRMED.




                                        2